Mr. Justice Mercur
delivered the opinion of the court,
_ This suit was on a policy of insurance on the life of Ernest Rohkopp, payable to his wife, Louisa Rohkopp. All the alleged errors are to the rejection of evidence.
The whole defence arises under this clause in the policy, “ It is further agreed and understood, that if he shall become so far intemperate, as to seriously or permanently impair his health or induce delirium tremens, then this company shall not be liable.” Thus no degree of intemperance was sufficient to defeat a recovery unless it had the effect “ to seriously or permanently impair his health or induce delirium tremens.” Any less effect was insufficient. No offer to prove that Rohkopp’s intemperance produced any such effect ivas rejected. The rejected offer, covered by the first assignment, clearly shows that the company did not consider habitual intemperance anjr ground for refusing a risk. It was to prove that Rohkopp was an habitual drunkard for many years prior to and at the time the insurance was taken ; that he had created an appetite which had become fixed upon him ; but that it had not seriously impaired his health at that time. The offer did not propose to show that he thereafter became so intemperate as to either “seriously or permanently impair his health.” It was to show by “ experts that the amount he had drank before, and the amount he had drank afterwards, was sufficient to seriously impair a man’s health.” The capacity of persons to drink liquor is so unequal, and the effect is so different on different individuals, it by no means follows that a quantity sufficient to affect some other man’s health, had the same effect on the health of Rohkopp. The question in issue was, did his intemperance so affect him. The court opened the door wide, and permitted the plaintiff in error to give all the evidence offered of Rohkopp’s intemperate habits, and of the effect on him. That he was habitually intemperate, was not denied or controverted. It was clearly proved. The contention was, whether its effect was such as to bring him within the clause of the policy which would prevent a recovery. Possessing a constitution and health, which habitual intemperance for so many years had been unable to seriously injure, showed a capacity to withstand its action, that justly confined the evidence to the effect the liquor had on him, and not what effect it might have on some other person.
The second assignment is to the rejection of evidence of his appearance as a drinking man, to be supplemented “ by the evidence of an expert that such were the symptoms of hard drinking.” There was no offer to prove that it affected his health. Everything contained in the offer was insufficient to constitute a defence. The truth, however, is, that all evidence legitimately calculated to *62establish the defence was received, and fairly and fully submitted to the jury in a charge to which there is no exception.
As the offer covered by the-third assignment fails to inform us what the conversation was, which the court excluded, we cannot say the plaintiff in error sustained any injury by its rejection.
Judgment affirmed.
Chief Justice Sharswood, and Justices Gordon and Trunkey, dissented.